REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/21 has been entered.
Applicant’s amendments filed 06/24/21 have overcome the claims rejections of the office action mailed 03/24/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 29-32 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The composition of Applicant’s claimed invention is different from the compositions of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art of record fails to teach or suggest the combination of “a first therapeutic agent comprising 2-Deoxy-D-Ribose and a second therapeutic agent comprising lactulose,” or that such a composition “synergistically promotes the growth of L. crispatus relative to E. coli such that the therapeutic effect is greater than about 30”, as recite in claim 29.  Also, this combination of therapeutic agents provided synergistic, and surprising results as shown in Sample No. 8 that provided a therapeutic effect of greater than 100. In addition, as pointed out by Applicant, unexpected results are achieved by the specific claimed combination of the first therapeutic agent comprising 2-Deoxy-D-Ribose and a second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL C HENRY/Examiner, Art Unit 1623